Case 6:21-cv-06396-EAW Document1 Filed 05/21/21 Page 1 of 10

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

UNITED STATES DISTRICT COURT

Z <
S |
Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,

please write “see attached” in the space and attach an additional
page with the full list of names.)

-V-

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

 

for the
District of
Division
,  caseNo. 2) -CV-4 VEAW
) (to be filled in by the Clerk’s Office)
)
)
) Jury Trial: (check one) (yes [No
)
)
) aes one
) ASS OSIRGr.
) o FILED XC.
&( YY
) oad 2 se
ip, mA
) \& C LoEwEncut~ OS
Stes \
) INN N DISTR Cc

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

Shahadah Sain paulin

needed.
Name
Street Address
City and County

28 Natha n iel |

Dr.

 

State and Zip Code
Telephone Number
E-mail Address

Ka

B. The Defendant(s)

scotswlle Monroe
EW orl (F544 —_

585-469 - 8033 —
ttyre\l 33 © 4mgil.Com ;

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if mown). Attach additional pages if needed.

Page 1 of 6
Case 6:21-cv-06396-EAW Document1 Filed 05/21/21 Page 2 of 10

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Defendant No. 1

 

 

 

 

 

 

Name Finge¢rlakes D.D.S.0.

Job or Title (if known) J

Street Address bo Xp Wi ost Fal | R CO,

City and County Koch ester Mon rar
State and Zip Code N OL ) \ SA ir IR —_ [46 B.0
Telephone Number 4

 

E-mail Address (if known)

 

Defendant No. 2

Name

 

Job or Title (if known)
Street Address

 

 

City and County
State and Zip Code

 

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 3

Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 4

Name

 

Job or Title (if known)
Street Address

 

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Page 2 of 6
Case 6:21-cv-06396-EAW Document1 Filed 05/21/21 Page 3 of 10

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Cc. Place of Employment

The address at which I sought employment or was employed by the defendant(s) is

Name Linoede kes DD SL,
Street Address Lat Wet: fal, [ Led.

 

 

Sood ay Roch esr Af gnroe
State and Zip Code Le te! Vow ke 1Y620 _

 

Telephone Number (5 K \4 h / _ lL LO

II. Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that apply):

ue

Oo UU

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,

color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VIT, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission. )

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

(Note: In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

Other federal law (specify the federal law):

 

Relevant state law (specify, if known):

 

Relevant city or county law (specify, if known):

 

Page 3 of 6
Case 6:21-cv-06396-EAW Document1 Filed 05/21/21 Page 4 of 10

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Il.

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A. The discriminatory conduct of which I complain in this action includes (check all that apply):

——OOooo

Failure to hire me.

Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.
Retaliation.

otter acts mec: Whistle hbwers vele lation

(Note: Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the
federal employment discrimination statutes.)

B. It is my best T cled that the alleged discriminatory acts occurred on date(s)

Dates |

listed on Statement of Lacts.

C. I believe that defendant(s) (check one):

Oo

is/are still committing these acts against me.

is/are not still committing these acts against me.

D. Defendanj(s) discriminated against me based on my (check all that apply and explain): / : +
MM 1en)

OOOO

race T reported nN le Cywer Vi so 0 was sth C

color “Lymds Lov sersona | yse. LT wos MOVE
gender/sex tv a ai PR oyontt fe oVk lola 0),
religion Celaliation started.

t
national origin
age (year of birth) (only when asserting a claim of age discrimination.)

 

 

 

 

 

 

disability or perceived disability (specify disability)

 

E. The facts of my case are as follows. Attach additional a if needed.

see attadhment—staement of Facts

Page 4 of 6
Case 6:21-cv-06396-EAW Document1 Filed 05/21/21 Page 5 of 10

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

 

(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

IV. Exhaustion of Federal Administrative Remedies

A. It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or

my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
on (date)

february M62]

B. The Equal Employment Opportunity Commission (check one):
[| has not issued a Notice of Right to Sue letter.
issued a Notice of Right to Sue letter, which I received on (date)

(Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint.)

C. Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

[ ] 60 days or more have elapsed.
[J less than 60 days have elapsed.

V. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive

money damages Medical bills went un Paid N6W up to 930,000, loss lvagqes
And benefits (appx. ¥ 80,000 plus), Mental Anguish Jha Coused
Gnd worsen my health Condi bien nile Wi erring wit
Ais alility paymie) ' Refusal tO Wyoctafe my bur tot ime
employment Opper: an ity eS by nor rene wing Iny CNB,

Page 5 of 6
Case 6:21-cv-06396-EAW Document1 Filed 05/21/21 Page 6 of 10

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

VIL

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable

opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 5 / 21 } 2 /
Signature of Plaintiff G Sfoa fo. A K C pall

Printed Name of Plaintiff = shaha idah Sain pau linn

B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

 

Street Address

 

State and Zip Code

 

Telephone Number
E-mail Address

 

 

Page 6 of 6
Case 6:21-cv-06396-EAW Document1 Filed 05/21/21 Page 7 of 10

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

Buffalo Local Office
300 Pearl St., Ste. 450
Buffalo, NY 14202
(716) 551-5007
TTY (716) 551-5923
FAX (716) 551-4387

 

Shahadah Sainpaulin
28 Nathaniel dr
Wheatland, NY 14546

Re: EEOC Charge No.: 525-2021-00276
Shahadah Sainpaulin v. Finger Lakes DDSO

Dear Ms. Sainpaulin:

The Equal Employment Opportunity Commission (hereinafter referred to as the "Commission"), has
reviewed the above-referenced charge according to our charge prioritization procedures. These
procedures, which are based on a reallocation of the Commission's staff resources, apply to all open
charges in our inventory and call for us to focus our limited resources on those cases that are most likely
to result in findings of violations of the laws we enforce.

In accordance with these procedures, we have evaluated your charge based upon the information provided
by you. You alleged that you were subjected to different terms and conditions of employment and a
hostile work environment because of your race/ African-American; and that you were subjected to
retaliatory actions.

An assessment of your allegations has been completed. It seems that your allegations did not establish a
prima facie case. A Charging Party (you) must provide the building blocks which would lead to
reasonably believe there was a violation to the Law. Specifically, you were unable to establish that there
was a connection between your basis- race discrimination/retaliation, and the harm that you alleged-
different terms and conditions of employment and hostile work environment.

Based upon an analysis of the information submitted to us, the Commission is unable to conclude that the
information establishes a violation of Federal law on the part of Respondent. This does not certify that
Respondent is in compliance with the statutes. No finding is made as to any other issue that might be
construed as having been raised by this charge.

The Commission’s processing of this charge has been concluded. Included with this letter is your Notice
of Dismissal and Right to Sue. Following this dismissal, you may only pursue this matter by filing suit
against the Respondent named in the charge within 90 days of receipt of said notice. Otherwise, your
right to sue will be lost. Please contact Federal Investigator Nelly Sanchez at (716) 431-5017 if you have
any questions.

Sincerely,

Dightally signed by Maureen C. Klelt

Date: Maureen C. Kiet siciesecemec

Date: 2021.02.24 11:14:05 -05'00"

Maureen Kielt, Director
Buffalo Local Office
Case 6:21-cv-06396-EAW Document1 Filed 05/21/21 Page 8 of 10
EEOC Form 161 (11/2020) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: Shahadah Sainpaulin From: Buffalo Local Office
28 Nathaniel dr 300 Pearl Street
Wheatland, NY 14546 Suite 450

Buffalo, NY 14202

 

[| On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.

Nelida Sanchez,
525-2021-00276 Investigator (716) 431-5017

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.
Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge

The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
determination about whether further investigation would establish violations of the statute. This does not mean the claims
have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

Other (briefly state)

UO AOUOUUU

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commissiog) jay signed by Maureen C. Kielt

5 DN: cn=Maureen C. Kielt, o=Equal Employment Opportunity Commission, ou=Buffalo
a U re e Nn e | e Local Office, email=maureen.kielt@eeoc.gov, c=US

Date: 2021.02.24 11:15:00 -05'00'

 

Enclosures(s) Maureen Kielt, (Date Issued)

Local Office Director

ce Chelsey Franz

Human Resources Representative
FINGERLAKES DDSO

620 Westfall rd

Rochester, NY 14620
Case 6:21-cv-06396-EAW Document1 Filed 05/21/21 Page 9 of 10

Statement of facts

7/2021 — present. My workplace CSEA sponsored Disability Insurance (Pearl Insurance) was under
paying me for about six months. When that was addressed, she started delaying the payments.

10/22/20 | reached out to Chelsey Fran, HR Specialist for Finger Lakes DDSO,.asking to renew my C.N.A.
paperwork. She referred it to a woman name Rebecca for employment verification. Chelsey emailed me
back saying there is nothing for FLDDSO to fill out. | replied there is an employer code and signature
clearly on the page, also a check off for type of facility, Residentiai/Assisted Living. | contacted
Prometric who said they don’t have to be a staffing agency as long as the state agency has an employer
code.

Chelsey responded, she checked with leadership and they don’t know what the Employer Code is. | have
emails regarding this dialogue.

10/1/20 .Via email Chelsey Fran said | was a no call no show for my night shift work assignment. The
length I’ve been out requires a clearance with a 256 form. When | addressed with her the hostile work
environment she denied knowing anything about it. | forwarded the workplace violence coordinator’s
email which showed she had knowledge of the problems at the worksite. She said talk to the DAIII. |
informed her I’ve already going through the chain of command and spoke to the DAI! and Team Leader.
She never responded about the hostile workplace. She did not address my concerned only to point out |
was a no call no show. She was told | had a doctor’s appointment on 10/1/20 and will update her after
that.

6/26/20 | talked to Sean O’Reiley, who is the work place violence specialist, about working in the hostile
work environment and with continued retaliation. Sean said he couldn’t do anything because nothing
physical happened and Chelsey Franz would be the person to handle this issue. He said he would talk to
her and she would cail me by days in and to contact him Monday if | didn’t hear from her and | did. He
sent an email stating he informed her and she was gathering information. Chelsey never followed up.

5/21/20 | was written up for contacting the AOD about a consumer with a black eye on 5/20/20 after
being told not to document or complete paperwork on my observation. | contact the AOD with my
concerns. | was even told by the AOD | did the right thing to follow up on patient abuse and | followed
up again with this same AOD about my write up and they said they had no knowledge of the write up or
why | would be written up. | continued to be targeted and written up after this incident. | contacted
payroll about payments and having a audit done and there was no follow up
Case 6:21-cv-06396-EAW Document1 Filed 05/21/21 Page 10 of 10

4/15/20 | was notified about being exposed with Covid-19 from an investigator in Albany. | was told |
should have been notified by my employer and | was not. There was no PPE available during time of
exposure. The options given were two week pay or worker compensation. | chose worker’s comp and
Chelsey Franz refuse to take or return my phone calls when | called her. | have the emails. | was told by
the NYS Insurance that Human Resources disputed my choice of worker’s comp and to call to see why.
Chelsey refused to take my phone calls. | had to ask questions to Judy (worker's comp rep) who would
refer me back to Chelsey Franz.

1/31/20 | sent an email to a Direct Care Coordinator expressing concerns of incidents and retaliation.
She forward the email to the Team leader. The Team Leader passed it down to DA3 and they allowed
every staff in the house to read my email causing increased retaliation and targeting, creating a hostile
work environment. The team leader told me at a meeting that other houses in the cluster also knew
about the email. | had continual issues in this house and they refuse to move me but moved another
staff immediately with no issue when she had an issue with the supervisor.

4/12/19 | was sent out to another work location shortly after reporting the DA2 at the Middle Rd.
location was stealing funds and acting as she was shopping for the consumer and she was keeping the
items. The team leader made the supervisor return the shoes and | was moved. | was told | was doing
temporary assignments and then told | didn’t have a position at middle rd. even though | had paperwork
stating that was my permanent house. I’m black, the supervisor is white. If | was stealing funds and
shopping for myself, the justice center would have been contacted. They moved me and tried to make
work hostile and unsafe and unbearable to work.
